DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6-8, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Witt et al. (US 3,885,394) in view of Matsubara et al. (US 2017/0356687).
In regard to claims 1 and 15, fig. 1 of Witt discloses a partial reliquefaction system comprising:
a boil-off gas (BOG) compression system (Compressor 15) receiving a BOG exiting from a liquefied natural gas (LNG) storage tank (10) (see fig. 1);
a high-pressure compression section (Compressors 24) receiving a BOG stream from the BOG compression system (see fig. 1);
a heat exchanger (13) effectuating a temperature drop of the BOG stream (see fig. 1; col. 2, lines 41-55); 
an expansion valve (pressure reducing means 29) receiving the BOG stream (28) after passing through the heat exchanger [13] (see fig. 1); and
a separator vessel (33) for receiving a gas/liquid mixture (see fig. 1);

Witt discloses a pressure reducing means 29 (e.g. an expansion valve) to reduce the pressure of the compressed boil-off stream, but does not explicitly teach the expansion valve is an expansion turbine.
However, fig. 3 of Matsubara teaches a gas liquefaction apparatus and gas liquefaction method (10c), wherein liquid expander 55 including a liquefaction expansion turbine 55a and a pressure regulation valve 55b for expansion provided prior to a separation or separator [separation drum 15] to reduce the pressure of a boil-off gas stream (See fig. 3; ¶ 0064). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the expansion valve of Witt using an expansion turbine based on the teaching of Matsubara since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would have considered it to be obvious to provide expansion turbine as an expansion device for purpose of colleting the consumed energy from the expansion turbine as electric energy for further use to provide for example electricity to the plant (See ¶ 0064 of Matsubara). 

In regard to claim 3, Witt teaches the partial reliquefaction system of claim 1, wherein a liquid portion (36) is delivered to an LNG storage tank (10) (See Witt, fig. 1).
In regard to claim 4, Witt teaches the partial reliquefaction system of claim 1, wherein the heat exchanger (13) is a gas-to-gas heat exchanger that reduces a temperature of the BOG stream more than 100°C (See Witt, fig. 1; col. 3, lines 5-15). Witt teaches the boil-off removed from the heat exchanger is at a temperature of -120°C. Witt also teaches the boil-off stream withdrawn from the tank and prior to the compression has a temperature of 10ºC.
In regard to claims 6 and 17, Witt teaches the partial reliquefaction system of claim 1, wherein a max pressure of the partial reliquefaction system is 60bar (See Witt, col. 3, lines 16-26). Witt teaches compressing the boil-off gas about 42.5 bar. 
In regard to claim 7, Witt teaches the partial reliquefaction system of claim 1, wherein a max pressure at an inlet of the expansion turbine (as modified) is below 60 bar (See Witt, col. 3, lines 16-19). Witt teaches the compressed boil-off coming out of the compressor 24 is at about 42 atmospheres absolute, which app. 42.5 bar. 
In regard to claim 8, Witt teaches the partial reliquefaction system of claim 1, wherein a portion of the BOG (11) leaving the LNG storage tank (10) is directed to pass through the heat exchanger (13) before entering the BOG compression system (15), such that the BOG is pre-heated before entering the BOG compression system while providing additional pre-cooling before the expansion turbine (as modified) (See Witt, fig. 1).
In regard to claim 16, Witt teaches the method of claim 15, further comprising: directing a portion of the BOG (stream 11) leaving the LNG storage tank to pass through the heat exchanger (13) before entering the BOG compressor (15), such that the BOG is pre-heated before entering the BOG compressor while providing additional pre-cooling before the expansion turbine (as modified) (See Witt, fig. 1).
In regard to claim 19, Witt teaches the method of claim 15, further comprising: controlling a flow of the BOG stream, using a valve (valve 21), to direct the BOG stream to an engine of the LNG carrier in a first configuration, and to the high-pressure compressor in a second configuration (See Witt, fig. 1; col. 2, lines 18-28).
In regard to claim 20, Witt teaches the method of claim 15, further comprising: controlling a flow of the recirculated BOG (43), using a valve (21), to direct the recirculated BOG to an engine of the LNG carrier in a first configuration, and to the high-pressure compressor (24) in a second configuration (See Witt, fig. 2; col. 2, lines 18-28).

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Witt and Matsubara as applied to claim 1 or 15 above, and further in view of Nam Tak et al. (KR20160103324).
In regard to claims 2 and 18, Witt teaches the partial reliquefaction system of claim 1 or 15, further comprising: wherein Witt teaches a boil-off gas compression system receiving a BOG exiting from a liquefied natural gas storage tank, high-pressure compression section receiving a BOG stream from the BOG compression system and a gas portion recirculated through ta heat exchanger to act as the cooling medium for the heat exchanger, but does not teach a low-pressure compression section receiving a recirculated BOG stream.
However, Tak discloses a partial reliquefaction system comprising: a boil-off gas compression system (Compressor 410) receiving a BOG exiting from a storage tank (100), a high-pressure compression section (Compressors 314, 315) receiving a BOG stream from the BOG compression system (See fig. 2), a separator vessel (500) for receiving a gas/liquid mixture (see fig. 2), wherein a gas portion of the gas/liquid mixture is recirculated through the heat exchanger to act as the cooling medium for the heat exchanger (see fig. 2).  Tak system further comprising: a low-pressure compression section (311, 312, 313) receiving the recirculated BOG stream [gas from separator 500 passes through HX 200 and compressors 311-313 before further compressed by compressors 314, 315] (see fig. 2). Therefore, it would have been obvious to a .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Witt and Matsubara as applied to claim 1 above, and further in view of Matsukuma et al. (US 2018/0347459).
In regard to claim 5, Witt teaches the partial reliquefaction system of claim 1, wherein Witt teaches a high-pressure compression section, but does not teach the high-pressure compression section includes an oil-free compressor.
However, Matsukuma teaches a compressed air energy storage and power generation device, wherein the system comprises the oil-free compressor 8, a temperature drop due to oil does not occur; therefore, heating temperature can be significantly increased and the generated power output per flow rate of the compressed air can be increased.  Furthermore, the oil can be prevented from entering the inside of the body of the compressor 8 or the compressed air to be discharged, and the risk of contamination of downstream processes by the oil can be avoided (See ¶ 0039). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified system of Witt by modifying the high-compressor with an oil-free compressor as taught by Matsukuma in order to prevent or avoid the oil from entering the inside of the body of the compressor and the risk of contamination of downstream processes by the oil.

s 1-4, 6-8, 15, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nam Tak et al. (KR20160103324; text reference to Tak are made with respect to an English translation made of record on the office action dated 01/02/2020) in view of Matsubara et al. (US 2017/0356687).
In regard to claims 1 and 15, fig. 2 of Tak discloses a partial reliquefaction system comprising:
a boil-off gas (BOG) compression system (Compressor 410) receiving a BOG exiting from a liquefied natural gas (LNG) storage tank (100) (see page. 9, ¶ 5 of the translation; fig. 1, 2);
a high-pressure compression section (Compressors 314, 315) receiving a BOG stream from the BOG compression system (See fig. 2; page. 9, ¶ 5 of the translation);
a heat exchanger (200) effectuating a temperature drop of the BOG stream (see fig. 2); 
an expander (510) receiving the BOG stream after passing through the heat exchanger [200] (see fig. 2; page. 9 of the translation); and
a separator vessel (500) for receiving a gas/liquid mixture (see fig. 2);
wherein a gas portion of the gas/liquid mixture is recirculated through the heat exchanger to act as the cooling medium for the heat exchanger (see fig. 2).
Tak discloses an expander to reduce the pressure of the compressed boil-off gas, but does not explicitly teach the expander is an expansion turbine.
However, fig. 3 of Matsubara teaches a gas liquefaction apparatus and gas liquefaction method (10c), wherein liquid expander 55 including a liquefaction expansion turbine 55a and a pressure regulation valve 55b for expansion provided prior to a separation or separator [separation drum 15] to reduce the pressure of a boil-off gas stream (See fig. 3; ¶ 0064). 

In regard to claims 2 and 18, Tak discloses the partial reliquefaction system/method of claim 1 or 15, further comprising: a low-pressure compression section (311, 312, 313) receiving a recirculated BOG stream [gas from separator 500 passes through HX 200 and compressors 311-313 before further compressed by compressors 314, 315] (See Tak, fig. 2).
In regard to claim 3, Tak discloses the partial reliquefaction system of claim 1, wherein a liquid portion is delivered to an LNG storage tank (100) (See Tak, fig. 2; page 9, ¶ 3).
In regard to claim 4, Tak discloses the partial reliquefaction system of claim 1, wherein the heat exchanger (200) is a gas-to-gas heat exchanger that reduces a temperature of the BOG stream more than 100°C (See Tak, page 9, ¶ 2; fig. 2). Tak teaches a heat exchanger that heat exchange boil-off with a compressed boil-off.
In regard to claims 6 and 17, Tak discloses the partial reliquefaction system/method of claim 1 or 15, wherein a max pressure of the partial reliquefaction system is 60bar (See Tak, page 13, ¶ 1). The system in this case the compression system 410. 
In regard to claim 7, Tak discloses the partial reliquefaction system of claim 1, wherein a max pressure at an inlet of the expansion turbine (as modified) is below 60 bar (See Tak, page 9, ¶ 2).
In regard to claims 8 and 16, Tak discloses the partial reliquefaction system of claim 1, wherein a portion of the BOG leaving the LNG storage tank is directed to pass through the heat exchanger (200) before entering the BOG compression system, such that the BOG is pre-heated before entering the BOG compression system while providing additional pre-cooling before the expansion turbine (as modified) (See Tak, fig. 2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nam Tak and Matsubara as applied to claim 1 above, and further in view of Matsukuma et al. (US 2018/0347459).
In regard to claim 5, Tak teaches the partial reliquefaction system of claim 1, wherein Tak teaches a high-pressure compression section, but does not teach the high-pressure compression section includes an oil-free compressor.
However, Matsukuma teaches a compressed air energy storage and power generation device, wherein the system comprises the oil-free compressor 8, a temperature drop due to oil does not occur; therefore, heating temperature can be significantly increased and the generated power output per flow rate of the compressed air can be increased.  Furthermore, the oil can be prevented from entering the inside of the body of the compressor 8 or the compressed air to be discharged, and the risk of contamination of downstream processes by the oil can be avoided (See ¶ 0039). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Tak by modifying the high-compressor with an oil-free compressor as taught by Matsukuma in order to .

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam Tak and Matsubara as applied to claim 15 above, and further in view of Witt et al. (US 3,885,394)
In regard to claims 19 and 20, Tak teaches method of claim 15, wherein Tak teaches directing the BOG and the recirculated BOG into an engine (See Tak fig. 2), but does not explicitly teach controlling a flow of the BOG stream and the recirculated BOG, using a valve, to direct the BOG stream and the recirculated BOG to the engine of the LNG carrier in a first configuration, and to the high-pressure compressor in a second configuration.
However, Witt teaches controlling a flow of the BOG stream (18) and the recirculated BOG (43), using a valve (21), to direct the BOG stream and the recirculated BOG to an engine of the LNG carrier in a first configuration, and to the high-pressure compressor (24) in a second configuration (See Witt, fig. 2; col. 2, lines 18-28). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Tak by implementing a valve in line with the BOG and the recirculated BOG streams to the engine taught by Witt for the purpose of controlling the fuel flow to the engine as desired. 

Claim 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0114876) in view of Nam Tak et al. (KR20160103324) in view Matsukuma et al. (US 2018/0347459) and further in view of Matsubara et al. (US 2017/0356687).
In regard to claim 9, fig. Lee teaches a partial reliquefaction system comprising:

a first valve (see multiple valves at the front and back of compressors 13) controlling a flow of a BOG stream to an engine (3/5) for consumption in a first configuration (via L2), and to a partial reliquefaction loop in a second configuration [via L3] (see fig. 6);
a high-pressure compression section (13a) of the partial reliquefaction loop connected to the valve via a first conduit (L3) for compressing the BOG stream to increase a pressure of the BOG stream (see fig. 6; ¶ 0163, 0172);
an expander (22; ¶ 0145) connected to the high-pressure compression section (13a), wherein the BOG stream passes through a 
a separator vessel (23) connected to the expander (22), the separator vessel receiving a gas/liquid mix of the BOG stream from the expander (see fig. 6);
a recirculation conduit (L5) connecting a gas outlet of the separator vessel (23) to the gas-to-gas heat exchanger (21), wherein a recirculated BOG (l5) from the separator vessel (23) acts as a cooling medium of the gas-to-gas heat exchanger (21) to effectuate the second temperature reduction to cool the BOG stream prior to entering the expander [22] (see fig. 6);
wherein the recirculated BOG is delivered to a second valve, the second valve (valve on L1 b/n the HX 21 and compressor 13) controlling the flow of the recirculated BOG to the engine (3) for consumption in a first configuration, and back to through the partial reliquefaction loop in a second configuration (see fig. 6).

However, Tak discloses a partial reliquefaction system comprising: a boil-off gas compression system (Compressor 410) receiving a BOG exiting from a storage tank (100), a high-pressure compression section (Compressors 314, 315) receiving a BOG stream from the BOG compression system (See fig. 2), a separator vessel (500) for receiving a gas/liquid mixture (see fig. 2), wherein a gas portion of the gas/liquid mixture is recirculated through the heat exchanger to act as the cooling medium for the heat exchanger (see fig. 2).  Tak system further comprising: a low-pressure compression section (311, 312, 313) receiving the recirculated BOG stream [gas from separator 500 passes through HX 200 and compressors 311-313 before further compressed by compressors 314, 315] (see fig. 2). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the partial reliquefaction system of Lee by implementing a low-pressure compression section on the recirculated BOG line, as taught by Tak, in order to assist the workload of the high pressure compressors from overworking by precompressing the recirculated stream.
Lee as modified above, teaches a low-pressure compression section and a high-pressure compression section, but does not teach the low-pressure compression section and the high-pressure compression section includes an oil-free compressor.
However, Matsukuma teaches a compressed air energy storage and power generation device, wherein the system comprises the oil-free compressor 8, a temperature drop due to oil 
Lee teaches cool the BOG stream prior to entering the expander, but does not explicitly teach cooling it below -50°C. However, since the general conditions of the claim, i.e., cooling the BOG in the heat exchanger prior to entering the expander, is disclosed in the prior art, then it is not inventive to discover an optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, for the reliquefaction system of Lee to cool the BOG to -50°C as part of an engineering expedient in order to provide a specific cooling temperatures as required by instant invention. Please note that in the instant application, applicant has not disclosed any criticality for the claimed temperature value.
Lee teaches an after coolers/intercoolers to cool the compressed boil-off, but does not explicitly teach the heat exchangers are water-to-gas heat exchangers. However, Official Notice is taken that water coolers are conventional or well-known feature or method for cooling gas in a liquefaction system. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a water-to-gas heat exchanger for 
Lee discloses an expander to reduce the pressure of the compressed boil-off gas, but does not explicitly teach the expander is an expansion turbine.
However, fig. 3 of Matsubara teaches a gas liquefaction apparatus and gas liquefaction method (10c), wherein liquid expander 55 including a liquefaction expansion turbine 55a and a pressure regulation valve 55b for expansion provided prior to a separation or separator [separation drum 15] (See fig. 3; ¶ 0064).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the expander of Lee using an expansion turbine based on the teaching of Matsubara since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would have considered it to be obvious to provide expansion turbine as an expansion device for purpose of colleting the consumed energy from the expansion turbine as electric energy for further use to provide for example electricity to the plant (See ¶ 0064 of Matsubara). 

In regard to claim 10, Lee teaches the partial reliquefaction system of claim 9, wherein a liquid portion of the gas/liquid mix is delivered (via L3) to a LNG storage tank (See Lee, fig. 6).
In regard to claim 11, Lee teaches the partial reliquefaction system of claim 1, but does not teach the second temperature reduction is more than 100°C. However, since the general conditions of the claim, i.e., cooling the BOG in the heat exchanger prior to entering the expander, is disclosed in the prior art, then it is not inventive to discover an optimum workable 
In regard to claim 12, Lee teaches the partial reliquefaction system of claim 1, wherein a max pressure of the partial reliquefaction system is 60bar (See Lee, ¶ 0162). Lee teaches compressing (via compressor 13) the boil-off gas about 5 to 20 bar. 
In regard to claim 13, Lee teaches the partial reliquefaction system of claim 1, wherein a max pressure at an inlet of the expansion turbine is below 60 bar (See Lee, 0181).
In regard to claim 14, Lee teaches the partial reliquefaction system of claim 1, wherein a portion of the BOG leaving the LNG storage tank is directed (v9a L1) to pass through the heat exchanger (21)  before entering the BOG compression system (13), such that the BOG is pre-heated before entering the BOG compressor (See Lee,  fig. 6).

Response to Arguments
Applicant’s arguments with respect to the amended claims (regarding the expansion turbine) have been considered but are moot in view of the new ground(s) of rejection (in view of Matsubara et al. US 2017/0356687).
In regards to the declaration under 37 CFR 1.132 filed 08/05/2020 is insufficient to overcome the rejection of claims 1-20 based upon Matsubara et al. US 2017/0356687 as applied under 35 U.S.C. 103 as set forth in the last Office action above because: in view of the foregoing, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763